Citation Nr: 1744051	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  10-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis for the period prior to July 24, 2009.  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967 and from April 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In a January 2016 decision, the Board granted an earlier effective date of July 24, 2009, for the Veteran's claim for TDIU on a schedular basis, and remanded the case to the RO for referral to the Director, Compensation and Pension Service, for a determination as to whether TDIU is warranted on an extraschedular basis prior to July 24, 2009, pursuant to 38 C.F.R. § 4.16(b) (2016).   

In an April 2017 decision, the Director, Compensation and Pension Service, denied the Veteran's extraschedular TDIU claim.  The case is now returned to the Board for appellate review.  


FINDING OF FACT

Prior to July 24, 2009, the Veteran's PTSD did not result in his inability to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

For the period prior to July 24, 2009, the criteria for TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Veteran asserts that his service-connect PTSD prevented him from securing and following a substantially gainful occupation for the period prior to July 24, 2009.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration in all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).
 
Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).  

In making this determination, nonservice-connected disabilities may not be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The central inquiry is whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Lastly, the issue of whether a TDIU should be awarded is not a medical issue, but rather a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15 (2016), VA regulations place the responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (2016)(a); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

In this case, the Veteran is currently service-connected for 3 disabilities:  post-traumatic stress disorder (PTSD), degenerative lumbar spondylosis, and lower extremity radiculopathy associated with his lumbar spondylosis.  For the appeal period prior to July 24, 2009, however, the Veteran was service-connected for PTSD only, which was rated at 50 percent.  Later on, he was service-connected for degenerative lumbar spondylosis and associated radiculopathy on January 20, 2010.  His combined disability rating was 50 percent prior to April 20, 2007, 70 percent from July 24, 2009, to January 2010, and 90 percent from January 20, 2010, to the present.  Therefore, the schedular criteria was not met prior to July 24, 2009, which was the basis for the Board seeking an opinion from Compensation and Pension Services in its previous Remand.  

While the Veteran failed to meet the applicable percentage standards for TDIU prior to July 24, 2009, the Board must nevertheless consider whether TDIU is warranted on an extraschedular basis as a result of his service-connected PTSD prior to this date.  However, the Board determines that this is not warranted.  

The Veteran's post-service educational and employment history indicate that he completed two years of college at a technical school.  He received an associate's degree in automotive mechanics and worked as an auto mechanic from 1971 to 1986.  From 1986 to 1991, he worked as a machine operator at a seafood company.  According to the Veteran, he quit working in 1991 when he began to have back problems.  In a September 1994 decision, the Social Security Administration (SAA) deemed the Veteran disabled due to his back disability and determined that he was unable to work as of July 1993.  However, he was not service-connected for a back disorder during the relevant period on appeal.  

Medical evidence indicates that the Veteran's nonservice-connected disabilities, which include a herniated lower disc and a drop left foot, reduce his mobility, require him to use a wheelchair, and significantly restrict his ability to perform manual labor.  As noted above, however, the Board is unable to consider the effects of these disabilities in making a determination as to whether he is entitled to TDIU on an extraschedular basis prior to July 24, 2009.  See generally, Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. § 4.19 (2016).

Although clinical evidence shows that the Veteran's PTSD symptoms worsened in July 2009, evidence prior to July 24, 2009, does not show that the Veteran's PTSD, standing alone, resulted in a level of impairment that prevented him from securing or following substantially gainful employment.  As a result, the Board determines that extraschedular TDIU is not warranted.  

VA treatment records show that the Veteran was diagnosed with depression in July 2006.  On examination, his hygiene and grooming were adequate.  He reported irritability and sleep problems, but no suicidal ideations were reported.  The Veteran's Global Assessment of Functioning (GAF) score, which reflects his psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness, See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)), was 60.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally demonstrates that an individual can function relatively well, and has some meaningful interpersonal relationships.  

VA treatment records from March 2007 note that the Veteran was doing okay, but that he continued to experience depression and nightmares.  On examination, his grooming and hygiene were adequate, and he reported no suicidal thoughts.  

During his initial PTSD assessment in April 2007, the Veteran reported nightmares, night sweats, hypervigilance, disturbed sleep, flashbacks, intrusive thoughts, irritability, anger outbursts, difficulty concentrating, and exaggerated startle response, and panic attacks.  As a result of the examination, the Veteran was diagnosed with PTSD.  In making this diagnosis, however, the examiner specifically noted the absence of symptoms of isolation, restricted range of affect, avoidance of activities, places, or people that arouse traumatic recollections, and feelings of detachment or estrangement from others.  

In a June 2007 VA examination, the Veteran reported nightmares, night sweats, hypervigilance, disturbed sleep, flashbacks, intrusive thoughts, irritability, anger outbursts, difficulty concentrating, exaggerated startle response, and panic attacks.  He was reasonably groomed, alert, and oriented as to time, place, and person.  His speech was normal and his thought processes were coherent and appropriate.  No suicidal or homicidal ideations were reported.  The Veteran denied hallucinations or delusions.  His GAF score was 60.  Although the examiner noted a markedly diminished interest or participation in significant activities, he again noted the absence of symptoms of feelings of detachment or estrangement, restricted range in affect, and a sense of shortened future.  Based on this examination, the examiner opined that the Veteran's PTSD did not cause clinically significant levels of distress or impairment in social, occupational, or other important areas of functioning.  

VA progress notes from October 2007 through July 2008 indicate that the Veteran consistently presented as alert and oriented as to time, place, and person.  His thoughts were clear, coherent, logical, and goal oriented, and his memory was intact.  Although he continued to report irritability, nightmares, anger outbursts, and problems sleeping, his judgment was regularly noted as adequate.  He consistently denied hallucinations, delusions, and suicidal or homicidal ideations during this period.  In October 2007, the Veteran reported experiencing 8 hours of sleep with medication and a decrease in the intensity of his nightmares.  He further reported that he was able to calm himself more quickly, and that his nightmares were no longer accompanied by intense hypervigilance.  

In a February 2008 VA examination, the Veteran reported nightmares, disturbed sleep, flashbacks, irritability, and hypervigilance.  No incidents of suicide or violent behavior were reported.  His GAF score was 60.  The Veteran reported having a close and positive relationship with his wife, sister, and children.  He also reported going out to dinner with his wife, attending church, going to church dinners and plays, regularly attending his daughter's school activities, and taking his daughter to therapy every Wednesday night.  He also stated that he visited with a friend on a weekly basis.  Based on this examination, the examiner characterized the Veteran's PTSD symptoms as mild.  

In a July 2008 VA examination, the Veteran reported intrusive thoughts and anger outbursts.  Although he reported some social withdrawal, he additionally reported going to church and controlling his PTSD symptoms by staying busy.  On examination, the Veteran was alert and oriented as to time, place, and person.  His speech was normal and his thought processes were coherent, logical, and goal-oriented.  His memory was intact.  Although the Veteran reported a recent stressor had increased his PTSD symptoms, he also stated that his symptoms were manageable.  No suicidal or homicidal ideations were reported.  

In a December 2008 VA examination, the Veteran denied delusions or hallucinations.  His memory was intact, and his thought processes were clear, coherent, and goal-directed.  On examination, the Veteran reported that his woodworking hobby seemed to distract him from intrusive thoughts, and that his nightmares had decreased.  He further reported a decrease in irritability, and of being able to handle stress better.  

Progress notes from February 2009 show that the Veteran's level of symptomology remained relatively unchanged.  He reported nightmares, sleep disturbances, flashbacks, and poor memory, which he and his wife attributed in part to his use of morphine and Vicodin for his back disability.  On examination, the Veteran was alert and oriented as to time, place, and person.  He denied delusions or hallucinations.  His memory was intact, and his thought processes clear, linear, and goal-directed.  Although he reported an increase in PTSD symptom related due to the recent hospitalization of his wife, he denied suicidal or homicidal ideations.   

Medical evidence shows that the Veteran's level of symptomology was adequately contemplated by the 50 percent rating he received under Diagnostic Code 9411 prior to July 24, 2009.  As such, the Board finds that the Veteran's PTSD symptoms, standing alone, were not of sufficient severity to render him unable to secure or follow a substantially gainful occupation during the period on appeal. 

In making this determination, the Board has given due consideration to the statements of the Veteran and family members that his PTSD renders him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of all the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran and his family members are competent to report his PTSD symptoms, as this requires only personal knowledge since it comes to them through their senses.  Layno, 6 Vet. App. at 470.  They are not, however, competent to identify to the extent to which the Veteran's service-connected PTSD may have rendered him unemployable according to relevant VA regulations.

In this case, the Board has carefully considered the affidavits submitted by the Veteran, his wife, daughter, and sister dated September 2007.  Collectively, these statements provide a vivid picture of the Veteran's history of PTSD symptoms since active service.  Although the Board has given due consideration to these statements, it finds them of less probative value when weighed against the clinical evidence of record from the period between July 2006 through July 2009.  

First, while family members provided no dates for the events they described in these statements, it is clear that some of these events occurred outside the window of appeal.  For example, the Veteran's wife's described a violent episode which occurred soon after they were married in 1967.  Additionally, the Veteran's daughter described an overdose which medical records indicate occurred in April 1994.  Secondly, with regard to family's descriptions of the Veteran's PTSD symptoms, their observations mirror the symptoms observed and documented in examination records and treatment notes by VA providers throughout the period on appeal.  Consequently, the Board finds these symptoms to be adequately contemplated by the 50 percent rating the Veteran received during the period on appeal. 

The Board further notes that some of the factual observations in these statements are contradicted by the Veteran's own statements and the observations of multiple medical providers throughout the period on appeal.  For example, while the Veteran's sister states that he hallucinates, is abusive, and has occasionally thrown things, the Veteran consistently denied experiencing hallucinations throughout the entire period on appeal.  Moreover, he denied a history of assaultive behavior in his February 2008 examination.  Furthermore, while the Veteran's wife reported in September 2007 that he quit going to church due to discomfort with being around large crowds, the Veteran reported being very active in the Assembly of God church in June 2007, and in February 2008 he reported going to church sponsored dinners, plays, choir practice, church ballets, and other events.  Moreover, while the Veteran's daughter described him as lacking in personal hygiene, being disoriented, and cold, aloof, and uncaring, medical treatment notes from 2006 through 2009 describe the Veteran as consistently displaying adequate grooming and personal hygiene, being oriented as to time, place, and person, and always manifesting clear, coherent, and goal-directed thoughts.  Moreover, in a VA examination on April 2007, the examiner specifically noted that the Veteran did not manifest feelings of detachment or estrangement from others, and a restricted range of affect (being unable to have loving feelings).  Likewise, in a 2008 VA examination, the examiner noted the absence of symptoms of numbing or general responsiveness, or detachment or estrangement from others.  These assessments are supported by the Veteran's reports enjoying close and personal relationship with his wife, sister, adopted daughters, and other family members, and of having a friendship with a buddy with whom he met on a weekly basis. 

Overall, the Board finds that the Veteran's disability picture does not support a finding that his PTSD was of sufficient severity so as to render him unemployable during the period on appeal.  This assessment is generally consistent with medical characterization of the Veteran's PTSD symptoms as mild in 2008, and his GAF scores of 60 in June 2007, 60 in February 2008, and 65 in March 2010 (two of which are outside the appeal period, but are nevertheless relevant in providing a disability picture given their proximity in time to the period on appeal).  

While the Board notes that a number of medical professional have expressed opinions as to the extent to which the Veteran's service-connected PTSD impacts his employability (albeit, subsequent to the period on appeal), the Board finds that the clinical evidence of record is sufficient for the Board to make its own conclusions on the issue.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  

In sum, based on the clinical and lay evidence of record, the Board finds that prior to July 24, 2009, the Veteran's PTSD did not result in his inability to secure and follow a substantially gainful occupation.  Therefore, TDIU on an extraschedular basis for the period prior to July 24, 2009, is not warranted.  


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran. The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Finally, the Board notes that this appeal was remanded by the Board in January 2016 to obtain an opinion from the Director, Compensation and Pension Service, as to whether TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016).  As noted above, the Director denied the Veteran's extraschedular TDIU claim in April 2017.  However, the AOJ did not subsequently issue a supplemental statement of the case.  In addition, although the AOJ issued a subsequent rating decision in April 2016, it did not address the Veteran's entitlement to extraschedular TDIU.  Nonetheless, given the fact that the Board's 2016 remand did not require additional evidentiary development to adjudicate the Veteran's TDIU claim, the Board finds that the AOJ's failure to issue a supplemental statement of the case was harmless error.  Remanding the case for issuance of a supplemental statement of the case under these circumstances would unnecessarily delay a decision of the Veteran's claim and serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Accordingly, the Board finds there has been substantial compliance with the January 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 


ORDER

Entitlement to TDIU on an extraschedular basis for the period prior to July 24, 2009, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


